Citation Nr: 0619195	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  01-08 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
musculoskeletal disorder.

2.  Entitlement to service connection for a right hand 
musculoskeletal disorder.

3.  Entitlement to service connection for a right elbow 
musculoskeletal disorder.

4.  Entitlement to an initial evaluation in excess of 20 
percent for right (major) ulnar neuritis and right carpal 
tunnel syndrome.

5.  Entitlement to an initial compensable evaluation for 
allergic rhinitis.

6.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral flat feet.

7.  Entitlement to an initial compensable evaluation for 
pseudofolliculitis barbae.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1977 to August 
1997, when he retired with 20 years of service.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

By a rating decision issued in February 1998, the RO denied 
claims of entitlement to service connection for right 
shoulder, right hand, and right elbow disorders, and right 
carpal tunnel syndrome, and granted service connection for 
right (major) ulnar neuritis, bilateral flat feet, and 
pseudofolliculitis barbae, and assigned noncompensable 
initial evaluations for each of those disabilities.  The 
veteran timely disagreed with those denials in October 1998.  
The RO reconsidered the claims which had been denied as not 
well-grounded and issued a rating decision in April 2001.  
The RO prepared a statement of the case (SOC) in July 2001 
and issued that SOC in August 2001.  The veteran's 
substantive appeal was received in late October 2001, 
together with additional clinical evidence.  That substantive 
appeal was timely to appeal the denials of entitlement to 
service connection, since a rating decision was issued on the 
merits of those claims in April 2001.  

The additional clinical evidence submitted in October 2001 
was timely as to the claims of entitlement to increased 
initial evaluations, since the veteran had been advised in 
February 2001 that he had one year to submit additional 
evidence.  Following the receipt of this evidence, a 
supplemental statement of the case (SSOC) was issued in 
October 2004, and the veteran submitted a statement in 
November 2004 which may be interpreted as a timely 
substantive appeal as to the claims for increased initial 
evaluations.

In the veteran's October 1998 disagreement with the February 
1998 rating decision, the veteran submitted a claim of 
entitlement to service connection for low back pain.  By a 
rating decision issued in September 2005, service connection 
for degenerative joint disease (DJD) of the lumbar spine was 
granted.  The claims files before the Board do not reflect 
that the veteran has disagreed with any aspect of this grant 
of service connection.  The Board notes that the time allowed 
by statute for timely disagreement has not yet expired.

In an October 1998 statement, the veteran stated that, in 
addition to symptoms of flat feet, "My feet have been 
scaling also no matter what medications I've tried."  It 
appears to the Board that the veteran's October 1998 
statement, which was intended as a disagreement with the 
February 1998 rating decision, also raised a claim of 
entitlement to service connection for a skin disorder of the 
feet.  That claim is REFERRED to the agency of local 
jurisdiction.  

The issues of entitlement to service connection for a right 
shoulder musculoskeletal disorder, a right hand 
musculoskeletal disorder, and a right elbow musculoskeletal 
disorder, and the claims for an initial evaluation in excess 
of 10 percent for bilateral flat feet, an initial evaluation 
in excess of 20 percent for right (major) ulnar neuritis and 
right carpal tunnel syndrome, and for an initial compensable 
evaluation for pseudofolliculitis barbae are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's service-connected allergic rhinitis is 
manifested by subjective complaints of sneezing, headaches, 
non-incapacitating sinusitis, coughing, and hoarseness for 
several months each years, and the need for continuous use of 
medications, but only use of medications, occasional episodes 
of upper respiratory tract infection, and mild swelling of 
the nose, without obstruction, have been objectively 
confirmed during the initial evaluation period.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.20, 4.97, Diagnostic Codes 6513, 6522 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to a higher 
(compensable) initial evaluation for his service-connected 
rhinitis.  

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Following the veteran's initial disagreement with the 
noncompensable evaluation assigned for the service-connected 
disability at issue in this decision, the statement of the 
case (SOC) issued in August 2001 advised the veteran of the 
criteria for each level of evaluation for allergic rhinitis.  
This SOC provided notice of each element discussed in 
Pellegrini.  The claim was thereafter readjudicated, so the 
notice provided in August 2001 meets the requirements set 
forth in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The SOC issued in August 2001 also advised the veteran of the 
complete text of the statutory provisions at 38 U.S.C.A. 
§ 5103A, the provision of the VCAA setting forth VA's duty to 
assist a veteran in developing a claim.

The veteran was afforded VA examination.  The veteran 
submitted private clinical records and numerous statements.  
The veteran's statements establish that he was aware of the 
criteria for an increased evaluation for a disability for 
which service connection had been granted and was aware of 
his right to submit or identify evidence, and his statements 
clearly reflect his understanding that VA was required to 
assist him in developing evidence.  

Both the duty to assist the veteran and the duty to notify 
the veteran have been met.  The Board finds that, if there is 
any defect in the notice or timing of the notice to the 
veteran of the provisions of the VCAA, that defect has not 
resulted in any prejudice to the veteran, who has, at this 
point, had more than 7 years since the claim was initially 
submitted in 1998 to present evidence and argument to support 
the claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

Although the VCAA notice referred to above does not 
specifically address the rating and effective date that may 
be assigned following a grant of service connection, the 
grant of service connection underlying the claim for an 
increased initial evaluation before the Board at this time 
was assigned effective the date following the veteran's 
service separation.  An effective date prior to the day 
following the veteran's service separation is precluded by 
law.  Remand for action to advise the veteran that an 
effective date prior to his service separation is not 
available under the law would be fruitless, and is not 
required.  Thus, further notice to the veteran regarding laws 
and regulations governing a rating or an effective date 
following a grant of service connection is not required in 
this case.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Applicable law and regulations, claim for increased 
evaluation

The law provides that disability ratings are based on the 
average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

A rating that is assigned with a grant of service connection 
must take into account all evidence of the nature and 
severity of the disability from the effective date of service 
connection.  Thus, the rating might be a "staged" rating, 
that is, one comprised of successive ratings reflecting 
variations in the disability's severity since the date of 
service connection.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

The veteran's service-connected allergic rhinitis is 
evaluated under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6522.  
Under DC 6522, a 10 percent rating is warranted for allergic 
rhinitis without polyps but with greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.  A 30 percent rating is warranted 
for allergic rhinitis with polyps.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.



Facts

In this case, the veteran's service medical records establish 
that he was treated for allergies during service.  Private 
treatment records dated in February 1998 disclose that the 
veteran had an upper respiratory tract infection requiring 
antibiotics.  March 1998 treatment notes disclose a diagnosis 
of allergic rhinitis with bronchitis, and a further 
prescription for antibiotics.  In late March 1998, the 
veteran was taking Claritin, Benylin expectorant, and Tylenol 
for his allergies, and there was some improvement in his 
cough and running nose.  

In an October 1998 statement, the veteran contended that he 
was entitled to a compensable evaluation for allergic 
rhinitis because he had serious bouts of sneezing three to 
four times daily, and sneezing, coughing, and a running nose, 
despite use of expensive medications.

The report of an August 2001 private examination report is 
devoid of evidence that the veteran was taking medications 
for allergies.  That report indicates that he had not been 
treated for any respiratory disorder for some time.  Private 
treatment notes from August 2001 through May 2002 are devoid 
of evidence of treatment of allergic rhinitis or a 
respiratory disorder.  

The veteran submitted a statement in October 2001 which is 
devoid of a description of any symptom of allergic rhinitis 
other than use of medications.  

An April 2002 treatment note discloses that the veteran 
complained of symptoms of sinus pressure and productive cough 
of three to four days in duration.  An upper respiratory 
tract infection was the assigned diagnosis, and medications, 
not including an antibiotic, were prescribed.  The veteran 
was again treated for a cough and congestion in December 
2002.  No antibiotics were prescribed.  In December 2003, 
treatment for a viral flu syndrome was again documented.

In a November 2004 statement, the veteran reported seasonal 
symptoms of cough, headaches, sneezing, and difficulty 
sleeping when symptoms were present.  However, the veteran 
did not state that he required frequent treatment with 
antibiotics or those symptoms were present continuously.  

December 2004 and January 2005 treatment notes reflect that 
the veteran provided a history of sinusitis, but no 
medication previously prescribed for allergic rhinitis was 
listed in the active medications list, and no complaints 
related to allergic rhinitis or sinusitis were recorded.  

On VA examination conducted in May 2005, the veteran reported 
that his allergic rhinitis caused constant sinusitis, not 
requiring antibiotics, and caused daily headaches, 
hoarseness, stuffy nose, sneezing, and inability to sleep, 
from March through September.  There was mild swelling of the 
nose, but no nasal obstruction.  There was no evidence of 
sinusitis.  

Analysis

The veteran complains of nose stuffiness, but not complete 
obstruction.  Mild swelling of the nose, consistent with 
allergic rhinitis, but no nasal obstruction, has been 
objectively demonstrated.  The symptoms present at the May 
2005 VA examination do not meet the criteria for a 10 percent 
evaluation for allergic rhinitis.  See DC 6522.

The veteran's complaints that he is unable to sleep when he 
has an exacerbation of symptoms are credible, and suggest 
that he may have obstruction meeting the criteria for a 
compensable evaluation at times.  If the veteran's symptoms 
meet or approximate one of the criteria for a compensable 
evaluation during at least a portion of the evaluation 
period, a 10 percent evaluation would be warranted for that 
time period.  However, no treatment note during the entire 
evaluation period has objectively confirmed complete nasal 
obstruction on one side, or 50 percent obstruction of each 
nostril.  Since there is no objective evidence that the 
veteran's symptoms of obstruction of the nasal passages due 
to rhinitis was of such severity to cause the veteran to seek 
medical treatment, and no evidence that any medical provider 
noted obstruction during the lengthy pendency of this appeal, 
the Board concludes that the evidence is unfavorable to a 
finding that obstruction meeting a criterion for a 10 percent 
evaluation was present during any portion of the evaluation 
period.

The veteran contends that he is entitled to a compensable 
evaluation for allergic rhinitis because he must continuously 
take medications.  The Board notes that the medical evidence 
of record shows that medications have been prescribed for the 
veteran's allergic rhinitis at times, but the evidence does 
not establish that the veteran takes the medication 
continuously.  In any event, there is no regulation or 
diagnostic code which authorizes a compensable evaluation for 
allergic rhinitis on the basis that continuous use of 
medication is required to control the allergic rhinitis.  
While the Board is sympathetic to the veteran's contention 
that he is entitled to some compensation for the time 
required to obtain the medications and for the expense of the 
medications, there is no provision which authorizes the Board 
to assign a compensable evaluation for allergic rhinitis 
based on the need for use of medication.

The Board has considered whether the veteran's complaints of 
sinusitis would warrant a compensable evaluation.  Under DC 
6513, a 10 percent evaluation is warranted where there are 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting. 

However, in this case, objective medical evidence confirms 
only one episode of sinusitis requiring use of an antibiotic.  
While several additional episodes of upper respiratory tract 
infections were diagnosed, no diagnosis of sinusitis was 
assigned for those episodes, and the evidence establishes 
that antibiotics were not required.  The medical evidence is 
devoid of treatment notes reflecting objective confirmation 
that the veteran had sinusitis resulting in purulent 
drainage.  

Although the veteran contends that he has "constant 
sinusitis" daily from March to September each year, the 
medical evidence is not consistent with that contention, 
since there is no assignment of a diagnosis of sinusitis in 
the clinical notes dated from 1999 to 2005.  The examiner who 
conducted the veteran's May 2005 VA examination specifically 
noted that there was no evidence of sinusitis.  Although the 
veteran contends that he has constant sinusitis during 
certain months, the veteran's statement as to the diagnosis 
for his symptoms is not probative.  Voerth v. West, 13 Vet. 
App. 117, 120 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (a lay person is not competent to assign a 
diagnosis).  The evidence is against a finding that the 
veteran meets the criteria for a compensable evaluation for 
allergic rhinitis on the basis of sinusitis.

The veteran also reports that his allergic rhinitis results 
in headaches.  The Board has considered whether the veteran's 
headaches would warrant a compensable evaluation, by analogy 
to migraine headaches.  See 38 C.F.R. § 4.124a, DC 8100 
(migraines with characteristic prostrating attacks averaging 
one in 2 months over several months warrant a 10 percent 
evaluation).  However, there is no evidence in this case that 
the headaches are incapacitating, nor does the veteran so 
contend.  

Moreover, the medical evidence is replete with notations that 
the veteran reported that he had headaches as a result of his 
cervical spine disability.  The medical evidence also 
includes treatment notes which disclose that the veteran 
attributed headaches to shoulder injury.  Since the veteran 
has attributed his headaches to several different disorders, 
the Board finds that his statements that he has daily 
headaches as a result of service-connected allergic rhinitis 
are not persuasive to warrant a finding that headaches due to 
allergic rhinitis are of such frequency as to be equivalent 
to incapacitating migraine headaches.  The veteran's 
subjective complaints of headaches due to allergic rhinitis 
do not support a compensable evaluation.

The preponderance of the evidence is against a finding that 
the criteria for a compensable evaluation are met during any 
portion of the appeal period.  Since the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not met.  The claim for a compensable 
evaluation for allergic rhinitis, including as manifested by 
a stuffy nose, headaches, and sinusitis, is denied.  


ORDER

The appeal for a compensable initial evaluation for allergic 
rhinitis is denied.


REMAND

The evidence of record establishes that the veteran sought 
treatment for right shoulder pain in service.  However, no 
diagnosis was assigned for the veteran's right shoulder pain 
in service, and no radiologic examination of the right 
shoulder was conducted until 2005, some seven years after the 
veteran's service discharge.  At that time, the veteran had 
incurred post-service injury to the right shoulder in a motor 
vehicle accident.  The 2005 radiologic examination discloses 
degenerative joint disease of the acromiclavicular joint.  
The examiner's report did not, however, provide an opinion as 
to the likelihood that the veteran's current right shoulder 
disorder was etiologically related to right shoulder 
complaints in service or to a service-connected disability.  
A grant of service connection is not authorized without 
clinical opinion linking the current right shoulder disorder 
to the veteran's service.  Further development of the 
clinical evidence is required.  

The veteran sought service connection for a right hand 
musculoskeletal disorder.  Service connection has been 
granted for carpal tunnel syndrome, right wrist.  However, 
May 2005 radiologic examination disclosed osteoarthritic 
changes of the metacarpal phalangeal joint of the thumb.  It 
appears to the Board that the veteran's claim for service 
connection for a disorder of the right hand includes a claim 
for service connection for osteoarthritic changes of the 
thumb.  That issue has not been adjudicated.  

Unless the veteran declines to pursue a claim of entitlement 
to service connection for osteoarthritic changes of the 
thumb, even if the veteran's initial claim for service 
connection for a disorder of the right hand is not 
interpreted as including that claim, the claim for service 
connection for osteoarthritic changes of the thumb must be 
adjudicated prior to evaluation of the claim for an increased 
initial evaluation for ulnar neuritis and carpal tunnel 
syndrome, since pain, which may also be related to 
osteoarthritic changes, is one of the factors which must be 
evaluated in determining the severity of disability due to 
carpal tunnel syndrome.  

Because a primary symptom associated with osteoarthritis, 
pain, is also a primary symptoms of ulnar neuritis and carpal 
tunnel syndrome, the claim of entitlement to service 
connection for osteoarthritis of the right thumb, unless the 
veteran determines that he does not wish to pursue such a 
claim, is inextricably intertwined with the evaluation of the 
veteran's service-connected ulnar neuritis and carpal tunnel 
syndrome.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 
(1991); Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Therefore, the claim of entitlement to an initial evaluation 
in excess of 20 percent for right (major) ulnar neuritis and 
right carpal tunnel syndrome is held in abeyance pending 
completion of the development discussed below.  

The veteran sought service connection for an elbow disorder, 
noting that "tennis elbow" was diagnosed in 1986.  The term 
"tennis elbow" is a lay term for lateral humeral 
epicondylitis.  Stedman's Medical Dictionary 573 (27th ed. 
2000).  The veteran has been granted service connection for 
ulnar neuritis.  The veteran has not indicated, since the 
September 2005 rating decision which granted service 
connection for ulnar neuritis, whether that grant of service 
connection satisfies the veteran's claim for service 
connection for "tennis elbow."  The veteran should be asked 
to clarify his claim for service connection.  

May 2005 radiologic examination disclosed an olecranon spur 
and calcifications in the epicondylar region.  It appears to 
the Board that the veteran's claim for service connection for 
an elbow disorder includes a claim for service connection for 
the DJD of the right elbow found on the May 2005 VA 
examination.  That issue has not been adjudicated.  If the 
veteran wishes to pursue a claim of entitlement to service 
connection for DJD of the elbow, even if the veteran's 
initial claim for service connection for an elbow disorder is 
not interpreted as including that claim, the claim must be 
adjudicated prior to evaluation of the claim for an increased 
initial evaluation for ulnar neuritis and carpal tunnel 
syndrome, since elbow pain, which may also be related to DJD, 
is one of the factors which must be evaluated in determining 
the severity of disability due to ulnar neuritis.  

Because a primary symptom associated with DJD of the elbow, 
pain, is also a primary symptoms of ulnar neuritis and carpal 
tunnel syndrome, the claim of entitlement to service 
connection for DJD, unless the veteran determines that he 
does not wish to pursue such a claim, is inextricably 
intertwined with the evaluation of the veteran's service-
connected ulnar neuritis and carpal tunnel syndrome.  See 
Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991); Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Therefore, the claim of 
entitlement to an initial evaluation in excess of 20 percent 
for right (major) ulnar neuritis and right carpal tunnel 
syndrome is held in abeyance pending completion of the 
development discussed below.  

The veteran has been granted service connection for bilateral 
flat feet.  May 2005 VA examination disclosed calcaneal 
spurring on the plantar surface of the right heel and 
osteophytes at the Achilles tendon insertion.  It is not 
clear from the radiologic report whether this finding was 
limited to the right foot or was present bilaterally.  The 
veteran's appeal for an initial evaluation in excess of 10 
percent for bilateral flat feet cannot be adjudicated until 
the Board is able to determine whether that evaluation should 
or should not encompass symptoms due to the additional 
disorders present on May 2005 radiologic examination of the 
feet.  

The veteran contends that his pseudofolliculitis barbae 
affects his appearance and is disfiguring.  The veteran 
should be afforded VA examination so that photographs which 
show the veteran's appearance can be obtained.  The veteran 
should also be afforded additional notice of the revised 
regulatory criteria for evaluating disability due to a skin 
disorder.

The veteran can speed up the progress of the Remand by 
identifying speedily and accurately any non-VA post-service 
clinical records he wants VA to review in connection with the 
claims on appeal, and by responding to notices from the RO, 
and by reporting for scheduled VA examinations.  

Accordingly, the case is REMANDED for the following action:

1.  A corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), must be provided.  The 
corrective notice must include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and/or an explanation as to the 
information or evidence needed to 
determine an effective date for a grant 
of service connection and rating, if any 
of the claims at issue is granted as 
outlined by the United States Court of 
Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be advised of 
alternative types of evidence which can 
be used to substantiate his claims that 
he has had chronic symptoms of the 
claimed disorders since service and his 
claims as to the severity of the service-
connected disabilities, and should be 
afforded the opportunity to identify or 
submit any clinical or non-clinical 
records he believes would be relevant to 
the claims, including statements from 
individuals who observed symptoms related 
to his claims.  

The veteran should be advised that the 
most persuasive evidence would be 
evidence proximate to his service 
discharge showing continuity of symptoms 
and evidence of the severity of the 
disabilities.  

3.  The veteran's current VA clinical 
records, from June 2005 to the present, 
should be obtained and associated with 
the claims file.  

4.  The veteran should be afforded VA 
examination of the right shoulder, right 
elbow, right hand, and both feet.  The 
claims folder should be made available to 
the examiner for review in connection 
with the examination.  To assist the 
examiner with review of the relevant 
service medical records, records of 
musculoskeletal complaints in service 
should be marked for the examiner.  

Following examination of the veteran, 
review of the relevant service medical 
records disclosing right shoulder 
complaints and musculoskeletal injuries 
in service, and review of post-service 
clinical records, the examiner should 
assign a diagnosis for each right 
shoulder, right elbow, right hand, left 
foot, and right foot disorder present.  
The examiner should then provide the 
following information.  

(a) Right shoulder - - The examiner 
should state whether it is at least as 
likely as not (50 percent or greater 
likelihood) that any current right 
shoulder disorder was present within one 
year after the veteran's service 
discharge in August 1997.  If the 
examiner cannot express such an opinion 
without resorting to speculation, the 
examiner should so state.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that the veteran has a current right 
shoulder disorder which was incurred in 
service or is etiologically related to 
the veteran's service or any incident 
thereof.  If the examiner concludes that 
the veteran does not have a current right 
shoulder disorder which was incurred 
during service or as a result of service, 
the examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that the veteran has a current right 
shoulder disorder which is secondary to 
or aggravated (permanently increased in 
severity beyond the natural progress of 
the disorder) by a service-connected 
disability.  The examiner should be 
provided with a list of the service-
connected disabilities.  

(b)  Right elbow - - The examiner should 
state whether DJD of the right elbow is 
present.  If DJD of the right elbow is 
present, the examiner should state 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
DJD of the right elbow was present within 
one year after the veteran's service 
discharge in August 1997.  If the 
examiner cannot express such an opinion 
without resorting to speculation, the 
examiner should so state.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that the veteran has a current right 
elbow disorder, other than ulnar 
neuritis, which was incurred in service 
or is etiologically related to the 
veteran's service or any incident 
thereof.  If the examiner concludes that 
the veteran does not have a current right 
elbow disorder other than ulnar neuritis 
which was incurred during service or as a 
result of service, the examiner should 
express an opinion as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) that the veteran has 
a current right elbow disorder other than 
ulnar neuritis which is secondary to or 
aggravated (permanently increased in 
severity beyond the natural progress of 
the disorder) by a service-connected 
disability.  The examiner should be 
provided with a list of the service-
connected disabilities.  

(c)  Right hand - - The examiner should 
state whether DJD of the right thumb/hand 
is present.  If so, the examiner should 
state whether it is at least as likely as 
not (50 percent or greater likelihood) 
that DJD of the right hand/thumb was 
present within one year after the 
veteran's service discharge in August 
1997.  If the examiner cannot express 
such an opinion without resorting to 
speculation, the examiner should so 
state.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that the veteran has a current right 
thumb/hand disorder, other than carpal 
tunnel syndrome, which was incurred in 
service or is etiologically related to 
the veteran's service or any incident 
thereof.  If the examiner concludes that 
the veteran does not have a current right 
thumb/hand disorder, other than ulnar 
neuritis, which was incurred during 
service or as a result of service, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran has a current right 
hand/thumb disorder other than ulnar 
neuritis which is secondary to or 
aggravated (permanently increased in 
severity beyond the natural progress of 
the disorder) by a service-connected 
disability.  The examiner should be 
provided with a list of the service-
connected disabilities.  

(d) Feet - - The examiner should state 
whether there is any disorder of the left 
foot or of the right foot other than pes 
planus (flat feet).  If so, the examiner 
should state whether it is at least as 
likely as not (50 percent or greater 
likelihood) that a disorder of the right 
foot and/or of the left foot was present 
within one year after the veteran's 
service discharge in August 1997.  If the 
examiner cannot express such an opinion 
without resorting to speculation, the 
examiner should so state.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that the veteran has a current right foot 
and/or left foot disorder, other pes 
planus, which was incurred in service or 
is etiologically related to the veteran's 
service or any incident thereof.  If the 
examiner concludes that the veteran does 
not have a current right or left foot 
disorder other than pes planus which was 
incurred during service or as a result of 
service, the examiner should express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the veteran has a 
current right or left foot disorder, 
other than pes planus, which is secondary 
to or aggravated (permanently increased 
in severity beyond the natural progress 
of the disorder) by a service-connected 
disability.  The examiner should be 
provided with a list of the service-
connected disabilities.  

The examiner should provide a rationale 
for each opinion expressed as to the 
right shoulder, right elbow, right hand, 
left foot, and right foot.

The examiner should also determine the 
severity of the veteran's bilateral flat 
feet.

5.  The veteran should be afforded VA 
examination of the right arm as necessary 
to determine the severity of service-
connected ulnar neuritis and right carpal 
tunnel syndrome.  

The examiner should distinguish the 
symptoms of the service-connected right 
ulnar neuritis and right carpal tunnel 
syndrome from the symptoms of the 
disorder(s) for which service connection 
is not in effect.  If it is not possible 
to distinguish the extent (percentage) of 
symptoms such as pain due to service-
connected disabilities from the extent 
due to non-service-connected disorders, 
the examiner should so state.  

6.  Thereafter, in light of the fact that 
claims underlying this appeal were 
submitted in 1997, nearly nine years ago, 
and in light of the specific and complex 
requests for opinion set forth above, the 
directions set forth in this Remand, 
especially the completeness of the 
reports of VA examinations, should be 
carefully reviewed to ensure that the 
foregoing requested development has been 
completed.  

7.  Thereafter, the claims on appeal 
should be readjudicated and the veteran 
should be notified of that adjudication.  
If any benefit requested on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case which addresses all of the 
evidence obtained.  The veteran should be 
afforded an opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


